Citation Nr: 0103617	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  00-00 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder 
as a result of in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision in which 
the RO denied service connection for a respiratory disorder 
as a result of in-service asbestos exposure.  The veteran 
filed a timely notice of disagreement and his appeal has been 
perfected to the Board.

The Board notes that in the veteran's January 1999 
application for compensation and pension, he claimed service 
connection for asbestos pneumoconiosis, or asbestosis.  The 
veteran's representative has submitted on behalf of the 
veteran a claim for entitlement to service connection for 
asbestosis and pneumoconiosis.  The Board notes that the 
veteran and his representative's arguments bring to issue 
asbestos-related pneumoconiosis, not non-fibrous 
pneumoconiosis as defined by the RO.  In order to reflect 
accurately the veteran and his representative's arguments, 
the Board has re-characterized the issue as a respiratory 
disorder as a result of asbestos exposure, as set forth on 
the title page of this decision.


REMAND

The veteran and his representative contend that the veteran 
suffers from asbestos pneumoconiosis, or asbestosis, as a 
result of asbestos exposure during active military service.  
Specifically, the veteran states that while working as a 
wheeled vehicle mechanic, he was exposed to asbestos by the 
use of materials composed of asbestos, such as brake pad 
linings and gaskets.

Service connection may be granted for a current disability 
resulting from disease or injury incurred in or aggravated by 
a veteran's active service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  Additionally, service 
connection may be granted for any disease initially diagnosed 
after the veteran's discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by his active service.  
38 C.F.R. § 3.303(d).

Pertinent to the issue on appeal, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law defines VA's duty 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  As part of that assistance, VA must make 
reasonable efforts to obtain records (including private 
records) that the claimant sufficiently identifies.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In addition, VA must provide a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  Id.  
These changes are applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance Act 
of 2000, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, 114 Stat. at 2099-2100.

Appellate review of the veteran's service personnel records 
reflects the plausibility of in-service exposure to asbestos.  
In an April 1971 letter of commendation from his commanding 
officer, the veteran was described as a vehicle mechanic who 
provided maintenance support for his battalion.  Service 
medical records contain one report of chest pains in August 
1970, diagnosed as viral myalgia, and are otherwise negative 
for complaints, treatment, or diagnoses of a lung condition.

The veteran reported a history of post-service exposure to 
asbestos while he was employed in the construction industry.  
The extent of that exposure has not been defined.  Post-
service medical records include a March 1997 pulmonary 
examination by Dominic Gaziano, M.D., which indicated that 
any parenchymal abnormalities were consistent with 
pneumoconiosis.

Treatment records originating from the office of Francis 
Fugaro, M.D., for the period from 1981 through 1999, reveal 
no diagnosis of a respiratory disorder.

The veteran submitted directly to the Board a May 2000 letter 
from Muhammad Alam, M.D., stating that he had treated the 
veteran respiratory complaints for a long period.  In the 
letter, Dr. Alam indicated that the veteran's history of 
asbestos exposure had contributed to the veteran's 
respiratory condition, and pulmonary examination results and 
X-ray results were attached.  Since the evidence was received 
within 90 days following notice to the veteran that his 
appeal had been certified for appellate review, the Board 
accepts the newly submitted evidence as timely.  38 C.F.R. § 
20.1304(a).  However, this evidence was received at the Board 
without a waiver of RO review pursuant to the provisions of 
38 C.F.R. § 20.1304(c) and the RO has not had the opportunity 
to review it.

The Board notes that veteran referenced in his claim Mr. 
[redacted] as a non-physician source for information 
regarding his pneumoconiosis.  There is no evidence that the 
RO attempted to obtain information from Mr. [redacted].  No 
information obtained from Mr. [redacted] regarding the 
veteran's pneumoconiosis has been associated with the claims 
folder.

The Board further notes that, in a letter attached to his 
claim, the veteran reported that he receives Social Security 
disability benefits due, in part, to his lung problems.  In a 
March 1999 letter, the veteran lists a Social Security doctor 
in Huntington, West Virginia, as a treatment record source 
for his breathing problems.  The Court has held that in such 
instances, and with regard to the issues before the Board on 
appeal, the award letter and the medical records underlying 
the award of Social Security Disability benefits must be 
obtained and reviewed by VA.  Massors v. Derwinski, 2 
Vet.App. 181 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).

The veteran has not been afforded a VA examination in 
conjunction with his pending claim.

At present, the record contains a diagnosis of a current 
respiratory disability characterized as pneumoconiosis.  
There is no diagnosis of asbestosis of record.  There is 
evidence of in-service exposure to asbestos as well as post-
service exposure to asbestos.  The record also contains a 
statement and medical records from the veteran's treating 
physician, Dr. Alam, indicating a relationship between the 
veteran's current respiratory symptoms and his history of 
asbestos exposure.  The RO has not had the opportunity to 
review the medical opinion from Dr. Alam, nor request all the 
veteran's treatment records originating from the office of 
Dr. Alam.

As set forth above, there are treatment records that have 
been identified and not yet associated with the claims 
folder.  Moreover, the records associated with the veteran's 
application for disability benefits from the Social Security 
Administration have not been obtained for appellate review.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should review the newly 
submitted evidence from Dr. Muhammad Alam 
and contemporaneously request all the 
veteran's medical treatment records 
originating from his office, with special 
attention to evidence underlying Dr. 
Alam's medical opinion regarding the 
relationship between the veteran's 
history of asbestos exposure and his 
current respiratory symptoms.  If the 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

2.  The RO should obtain and associate 
with the record copies of all documents 
pertaining to the veteran on file with 
the Social Security Administration, 
including a copy the decision awarding 
disability benefits and copies of all 
medical records associated with the 
veteran's application which supported the 
award of such benefits.

3.  The RO should also contact Mr. [redacted] 
[redacted] and request lay information 
regarding the veteran's complaints and 
symptoms of pneumoconiosis, or any 
respiratory disorder, as referenced in 
the veteran's claim.  Any statements 
received from Mr. [redacted] should be 
associated with the claims folder.

4.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded an 
appropriate VA respiratory examination to 
determine the nature and etiology of any 
diagnosed respiratory disorder.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  Following 
examination, the physician should 
diagnose all respiratory pathology.  The 
physician should render an opinion, as to 
whether it is as least as likely as not 
that any current respiratory pathology is 
in any way related to his active military 
service or whether it is due to other 
causes.  The VA examiner should 
specifically comment on the medical nexus 
opinion provided by Dr. Alam.  Prior to 
rendering such an opinion, the examiner 
should elicit from the veteran a detailed 
history of his respiratory disorder, to 
include his in-service asbestos exposure 
and the extent of his post-service 
asbestos exposure.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides objective evidence of a nexus 
between any currently diagnosed 
respiratory disorder and in-service 
injury or disease, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to service connection for a respiratory 
disorder as a result of in-service 
asbestos exposure on the merits, in light 
of all applicable evidence of record and 
all pertinent legal authority, to include 
the recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

8.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims file is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

